DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 3/8/2021, including the preliminary amendment filed on 6/14/2022. Claims 1-10 and 15-24 are pending. No claims have been withdrawn. Claims 11-14 have been cancelled. New claims 21-24 have been added.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements filed on 3/10/2021, 8/27/2021 and 6/9/2022 are being considered. Note that in the IDS field on 3/10/2021, US 10,398,973 appears to be an incorrect patent number and thus was not considered.

Drawings
The drawings are objected to because of the following informalities:
the shading in Figures 3 and 23 renders part or all of the drawing illegible when reproduced, see 37 CFR 1.84(l) (m) and (p)(1).
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“two of said bars extending parallel to the surface of the container are adapted to be vertically spaced from each other” (claim 4).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The abstract of the disclosure is objected to because of the following informalities:
the abstract includes paragraph number “[0059]”. The paragraph number should be deleted.
  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7, “a a first said mounting bracket” is objected to because the limitation appears to contain a typo. This objection can be overcome by amending the claim as follows: “a [[a]] first said mounting bracket”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,308,409. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,308,409 appear to be narrower than the scope of the claims of the instant application, with minor differences in phraseology, and thus encompass the scope of the instant application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,308,410. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,308,410 appear to be narrower than the scope of the claims of the instant application, with minor differences in phraseology, and thus encompass the scope of the instant application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,675,831. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,675,831 appear to be narrower than the scope of the claims of the instant application, with minor differences in phraseology, and thus encompass the scope of the instant application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,700,761. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,700,761 appear to be narrower than the scope of the claims of the instant application, with minor differences in phraseology, and thus encompass the scope of the instant application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,071,275. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,071,275 appear to be narrower than the scope of the claims of the instant application, with minor differences in phraseology, and thus encompass the scope of the instant application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,071,275. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,071,275 appear to be narrower than the scope of the claims of the instant application, with minor differences in phraseology, and thus encompass the scope of the instant application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,398,937. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,398,937 appear to be narrower than the scope of the claims of the instant application, with minor differences in phraseology, and thus encompass the scope of the instant application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,525,306. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,525,306 appear to be narrower than the scope of the claims of the instant application, with minor differences in phraseology, and thus encompass the scope of the instant application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,967,224. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,967,224 appear to be narrower than the scope of the claims of the instant application, with minor differences in phraseology, and thus encompass the scope of the instant application.

Claim Rejections - 35 USC § 112
Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, “two of said bars extending parallel to the surface of the container” is indefinite because the limitation lacks antecedent basis. Note that the claims previously recite one bar in the limitation, “at least one bar extending parallel to the surface of the container” (claim 2) but not a plurality of bars.
Claim 7, “a first said mounting bracket” and “a second said mounting bracket” are indefinite because it is unclear what the claim requires. It is unclear if the first and/or second mounting brackets are referring to the mounting bracket recited in claim 5, or different/additional mounting brackets. Does applicant intend for the mounting bracket of claim 5 to be one of a plurality of mounting brackets? Are the first and second mounting brackets of claim 7 referring to first and second mounting brackets of the plurality of mounting brackets?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5-6, 10, 15, 18 and 22 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Jackson et al. (US 20060052220) (‘Jackson’).
Claim 1, Jackson provides a functional training rig kit comprising a container 302 and a plurality of components (202, 204, 208, 210, 212 and 214) adapted to fit within the container ([0104]), wherein at least one of the plurality of components (202, 204, 208, 210, 212 and 214) is attachable to the container to provide at least one functional training rig attached to the container (Fig. 7), wherein the functional training rig is adapted to be supported by the container (Fig. 7), wherein the functional training rig comprises a plurality of horizontal components of said plurality of components (208, 210, 212, 214), wherein said plurality of horizontal components are securable to the container (via 202, 204 and 214; Fig. 7), and wherein each of the horizontal components is connectable with one of a plurality of respective vertical components (202, 204; Fig. 7).
Claim 5, Jackson further provides wherein at least one of the horizontal components of the at least one functional training rig is securable on the container by way of a mounting bracket 314.
Claim 6, Jackson further provides wherein two of said horizontal components are adapted to be vertically spaced from each other (Fig. 7) and to extend from the vertically extending member of the functional training rig in a direction away from a vertical wall of the container (horizontal member 214 for example extends away from vertical wall 308; Figs. 5-6).
Claim 10, Jackson further provides wherein at least one of said plurality of horizontal components is securable to a vertical surface of the container (214 is securable to a vertical surface of slot 316 of container 302.  
Claim 15, Jackson provides a functional training rig 200 secured to a container 300, the functional training rig comprising a plurality of components (202, 204, 208, 210, 212, 214) adapted to fit within the container [0104], wherein the box comprises a plurality of walls (side wall 306, side wall 308, back wall and front wall unlabeled) and wherein at least one of 4the plurality of components is secured to the container such that a portion of the functional training rig is secured to the container (202, 204, 208, 210, 212, 214 are secured to the container), wherein the functional training rig is supported by the container (Fig. 7), wherein the functional training rig comprises a plurality of horizontal components of said plurality of components (208, 210, 212, 214), wherein said plurality of horizontal components are secured to the container (via 214, 202 and 204; Fig. 7), and wherein each of the horizontal components connects to one of a plurality of respective vertical components of said plurality of components (Fig. 7).
Claim 18, Jackson further provides wherein at least one of the horizontal components of the at least one functional training rig is secured on the container by way of a mounting bracket 314.
Claim 22, Jackson further provides wherein a vertically extending member for supporting the at least one horizontal component is supported by the mounting bracket (note that under the broadest reasonable interpretation, one of the vertical components 202 or 204 could be the vertically extending member as exceedingly broadly claimed; Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 8-9 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson as above and further in view of Nieppola (US 4927135).
Claim 3, Jackson teaches all the limitations of claim 1 as above. Jackson does not teach a plurality of cantilever components. However, Nieppola teaches a functional training rig comprising a plurality of cantilever components (12b left and 12b right; Fig. 1), a first one of the cantilever components (12b left) being supportable by a first vertical component (10a; Fig. 1), and a second plurality of cantilever components (12b right) being supportable by a second vertical component (10b; Fig. 1), and at least one horizontal bar (R; Fig. 1) adapted to be interconnectable between the first and second cantilever components (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of the invention, to try incorporating into the functional training rig a plurality of cantilever components, a first one of the cantilever components being supportable by a first one of said vertical components, and a second of the plurality of cantilever components being supportable by a second one of said vertical components, and at least one horizontal bar adapted to be interconnectable between the first and second cantilever components, with the reasonable expectation of providing a horizontal bar for additional exercises, using known techniques and methods with no respective change in function.
Claim 8, as modified above, the combination of Jackson and Nieppola teaches all the limitations of claim 3 as above, and further teaches at least one component 12a adapted to extend between at least one of the cantilever components and a respective one of the vertical components (Nieppola; 12a extends between respective ones of the cantilever components and vertical components; Fig. 1).
Claim 9, as modified above, the combination of Jackson and Nieppola teaches all the limitations of claim 8 as above, and further teaches wherein the component is an inclined component (Nieppola; 12a is inclined; Fig. 1) adapted to extend in an inclined manner between said at least one of the cantilever components and said respective one of the vertical components (Nieppola; Fig. 1).  
Claim 17, Jackson teaches all the limitations of claim 15 as above. Jackson does not teach a plurality of cantilever components. However, Nieppola teaches a functional training rig comprising a plurality of cantilever components (12b left and 12b right; Fig. 1), a first one of the cantilever components (12b left) being supported by a first vertical component (10a; Fig. 1), and a second plurality of cantilever components (12b right) being supported by a second vertical component (10b; Fig. 1), and at least one horizontal bar (R; Fig. 1) interconnecting the first and second cantilever components (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of the invention, to try incorporating into the functional training rig a plurality of cantilever components, a first one of the cantilever components being supported by a first one of said vertical components, and a second of the plurality of cantilever components being supported by a second one of said vertical components, and at least one horizontal bar interconnecting the first and second cantilever components, with the reasonable expectation of providing a horizontal bar for additional exercises, using known techniques and methods with no respective change in function.
Claims 1-10 and 15-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman (US 3207511) in view of Jenkins et al. (US 20070232461) (‘Jenkins’).
Claim 1, Hoffman teaches a functional training rig kit comprising a plurality of components (components shown in Fig. 1), wherein at least one of the plurality of components is attachable to the wall to provide at least one functional training rig attached to the wall (col. 3, lines 35-46; Fig. 1), wherein the functional training rig is adapted to be supported by the wall (Fig. 1), wherein the functional training rig comprises a plurality of horizontal components of said plurality of components (20, 24), wherein said plurality of horizontal components are securable to the wall (via brackets 26, 28; col. 3, lines 35-46; Fig. 1), and wherein each of the horizontal components is connectable with one of a plurality of respective vertical components (10, 12, 14, 16; Fig. 1).  
Hoffman does not teach the wall being a container.
However, Jenkins teaches an exercise system comprising a container 600 with exercise components adapted to fit within the container (Figs. 6A-6D) and with an exercise rack post 612 affixed to a wall of the container [0029]. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed before the time of the invention, such that the wall is a wall of a container, such that the plurality of components are adapted to fit within the container, and the functional training rig is adapted to be supported by the container, and said plurality of horizontal components project horizontally in a direction away from and normal to a surface of the container, with the reasonable expectation of supporting the functional training rig with known components, using known methods with no change in their respective functions. Such a combination or would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Claim 2, Hoffman further teaches wherein the plurality of horizontal components are securable to a surface of the wall and project horizontally in a direction away from and normal to the surface of the wall (Fig. 1), and wherein the functional training rig further comprises at least one bar 44 extending parallel to the surface of the wall and adapted to horizontally interconnect a first one of said vertical components with a second one of said vertical components (Fig. 1). Hoffman does not teach the wall being a wall of a container. However, Jenkins teaches an exercise system comprising a container 600 with exercise components adapted to fit within the container (Figs. 6A-6D) and with an exercise rack post 612 affixed to a wall of the container [0029]. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed before the time of the invention, such that the plurality of horizontal components are securable to a surface of the container and project horizontally in a direction away from and normal to the surface of the container, and wherein the functional training rig further comprises at least one bar extending parallel to the surface of the container and adapted to horizontally interconnect a first one of said vertical components with a second one of said vertical components, with the reasonable expectation of supporting the functional training rig with known components, using known methods with no change in their respective functions. Such a combination or would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Claim 3, Hoffman further teaches wherein the functional training rig comprises a plurality of cantilever components (48 rear and 48 front attached to components 12 and 10, respectively; Fig. 1), a first one of the cantilever components (48 rear) being supportable by a first one of said vertical components 10, and a second of the plurality of cantilever components (48 front) being supportable by a second one of said vertical components 12, and at least one horizontal bar 46 adapted to be interconnectable between the first and second cantilever components (Fig. 1).
Claim 4, Hoffman further teaches the bar extending parallel to the surface of the wall, but does not teach the bar being two bars. However, it would have been obvious to one of ordinary skill in the art, before the invention was filed, to try including two bars extending parallel to the surface of the container and being adapted to be vertically spaced from each other, with the reasonable expectation of performing various exercises, with no respective change in function, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Regis Paper Co. v. Bemis. See also In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Claim 5, as modified above, the combination of Hoffman and Jenkins teaches all the limitations of claim 1, and further teaches wherein at least one of the horizontal components of the at least one functional training rig is securable on the container by way of a mounting bracket (Hoffman 26; Fig. 1).
Claim 6, as modified in claim 22, the combination of Hoffman and Jenkins teaches all the limitations of claim 22, and further teaches wherein two of said horizontal components are adapted to be vertically spaced from each other and to extend from the vertically extending member of the functional training rig in a direction away from a vertical wall of the container (Hoffman 20, 24, 18, 22; Fig. 1).  
Claim 7, as modified above, the combination of Hoffman and Jenkins teaches all the limitations of claim 5, and further teaches 3wherein the functional training rig further comprises a bar (Hoffman 34) extending parallel to a surface of the container (Hoffman Fig. 1) and adapted to interconnect a first said mounting bracket (Hoffman 26) for supporting a first one of said at least one horizontal components with a second said mounting bracket (Hoffman 28) for supporting a second one of said at least one horizontal components (Hoffman Fig. 1).
Claim 8, Hoffman further teaches at least one component 50 adapted to extend between at least one of the cantilever components and a respective one of the vertical components (Fig. 1).
Claim 9, Hoffman further teaches wherein the component is an inclined component (50 is a component that is inclined and thus is an inclined component; Fig. 1) adapted to extend in an inclined manner between said at least one of the cantilever components and said respective one of the vertical components (Fig. 1).  
Claim 10, as modified above, the combination of Hoffman and Jenkins teaches all the limitations of claim 1, and further teaches wherein at least one of said plurality of horizontal components (Hoffman 20 or 24) is securable to a vertical surface of the container (Hoffman via brackets 26 and 28, respectively; Fig. 1).
Claim 15, Hoffman teaches a functional training rig secured to a wall (col. 3, lines 35-46; Fig. 1), the functional training rig comprising a plurality of components (components shown in Fig. 1), and wherein at least one of 4the plurality of components is secured to the wall (col. 3, lines 35-46; Fig. 1) such that a portion of the functional training rig is secured to the wall (col. 3, lines 35-46; Fig. 1), wherein the functional training rig is supported by the wall (col. 3, lines 35-46; Fig. 1), wherein the functional training rig comprises a plurality of horizontal components of said plurality of components (20, 24), wherein said plurality of horizontal components are secured to the wall (via brackets 26, 28, respectively Fig. 1), and wherein each of the horizontal components connects to one of a plurality of respective vertical components of said plurality of components (10, 12, 14, 16; Fig. 1).
Hoffman does not teach the wall being a container.
However, Jenkins teaches an exercise system comprising a container 600 with a plurality of walls (Figs. 6A-6D) with exercise components adapted to fit within the container (Figs. 6A-6D) and with an exercise rack post 612 affixed to a wall of the container [0029]. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed before the time of the invention, such that the wall is a wall of a container comprising a plurality of walls, such that the plurality of components are adapted to fit within the container, and the functional training rig is supported by the container, and said plurality of horizontal components project horizontally in a direction away from and normal to a surface of the container, with the reasonable expectation of supporting the functional training rig with known components, using known methods with no change in their respective functions. Such a combination or would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Claim 16, Hoffman further teaches wherein the plurality of horizontal components are securable to a surface of the wall and project horizontally in a direction away from and normal to the surface of the wall (Fig. 1), and wherein the functional training rig further comprises at least one bar 44 extending parallel to the surface of the wall and horizontally interconnecting a first one of said vertical components with a second one of said vertical components (Fig. 1). Hoffman does not teach the wall being a wall of a container. However, Jenkins teaches an exercise system comprising a container 600 with exercise components adapted to fit within the container (Figs. 6A-6D) and with an exercise rack post 612 affixed to a wall of the container [0029]. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed before the time of the invention, such that the plurality of horizontal components are securable to a surface of the container and project horizontally in a direction away from and normal to the surface of the container, and wherein the functional training rig further comprises at least one bar extending parallel to the surface of the container and adapted to horizontally interconnect a first one of said vertical components with a second one of said vertical components, with the reasonable expectation of supporting the functional training rig with known components, using known methods with no change in their respective functions. Such a combination or would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Claim 17, Hoffman further teaches wherein the functional training rig comprises a plurality of cantilever components (48 rear and 48 front attached to components 12 and 10, respectively; Fig. 1), a first one of the cantilever components (48 rear) being supported by a first one of said vertical components 10, and a second of the plurality of cantilever components (48 front) being supported by a second one of said vertical components 12, and at least one horizontal bar 46 interconnecting the first and second cantilever components (Fig. 1).
 Claim 18, as modified above, the combination of Hoffman and Jenkins teaches all the limitations of claim 15, and further teaches wherein at least one of the horizontal components of the at least one functional training rig is secured on the container by way of a mounting bracket (20 is secured via 26 and 24 is secured via 28; Fig. 1).
	Claim 19, Hoffman teaches a functional training rig kit comprising a plurality of components (components shown in Fig. 1), wherein at least one of the plurality of components 20 is attachable to a wall (20 is secured to wall via bracket 26; col. 3, lines 35-46; Fig. 1) to provide at least one functional training rig attached to the wall (Fig. 1), wherein the functional training rig is adapted to be supported by the wall (col. 3, lines 35-46; Fig. 1), wherein the functional training rig comprises a plurality of horizontal components of said plurality of components (20, 24), wherein said plurality of horizontal components are securable to the wall such that said plurality of horizontal components project horizontally in a direction away from and normal to a surface of the wall (Fig. 1), and wherein each of the horizontal components is connectable with one of a plurality of respective vertical components (10, 12, 14, 16; Fig. 1).
	Hoffman does not teach the wall being a container.
However, Jenkins teaches an exercise system comprising a container 600 with exercise components adapted to fit within the container (Figs. 6A-6D) and with an exercise rack post 612 affixed to a wall of the container [0029]. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed before the time of the invention, such that the wall is a wall of a container, such that the plurality of components are adapted to fit within the container, and the functional training rig is adapted to be supported by the container, and said plurality of horizontal components project horizontally in a direction away from and normal to a surface of the container, with the reasonable expectation of supporting the functional training rig with known components, using known methods with no change in their respective functions. Such a combination or would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Claim 20, as modified above, the combination of Hoffman and Jenkins teaches all the limitations of claim 19, and further teaches wherein the surface of the container is a vertical surface when the functional training rig is deployed (note that the limitation was treated as a conditional limitation due to the recitation of “when” and that Jenkins teaches the surface of the container being a vertical surface when the functional training rig is deployed; Figs. 6A-7).
Claim 21, as modified above, the combination of Hoffman and Jenkins teaches all the limitations of claim 1, and further teaches wherein the plurality of horizontal components are configured to project horizontally in a direction away from a vertical outside wall of the container (Hoffman 20 and 24 project horizontally away from the wall; Jenkins the container wall is an outside wall of the container; [0029]), and wherein the functional training rig further comprises at least one bar (Hoffman 44) extending parallel to the vertical outside wall of the container and adapted to horizontally interconnect a first one of said vertical components with a second one of said vertical components (Hoffman 44 interconnects 10 and 14; Fig. 1).
Claim 22, Hoffman further teaches wherein a vertically extending member (note that under the broadest reasonable interpretation, the vertically extending member was treated as one of the vertical components 10, 12, 14, 16, as exceedingly broadly claimed; Fig. 1) for supporting the at least one horizontal component is supported by the mounting bracket (the vertically extending member is supported by 20 or 24 which is supported by mounting bracket 26 or 28; Fig. 1).  
Claim 23, as modified above, the combination of Hoffman and Jenkins teaches all the limitations of claim 15, and further teaches wherein the plurality of horizontal components project horizontally in a direction away from a vertical outside wall of the container (Hoffman 20 and 24 project horizontally away from the wall; Jenkins the container wall is an outside wall of the container; [0029]), and wherein the functional training rig comprises a bar (Hoffman 44) extending parallel to the vertical outside wall of the container (wall of Hoffman; Fig. 1; outside wall of container of Jenkins; [0029]) and horizontally interconnecting a first one of said vertical components with a second one of said vertical components (Hoffman 44 interconnects 10 and 14; Fig. 1).  
Claim 24, Hoffman further teaches wherein a vertically extending member (note that under the broadest reasonable interpretation, the vertically extending member was treated as one of the vertical components 10, 12, 14, 16, as exceedingly broadly claimed; Fig. 1) supporting the at least one horizontal component is supported by the mounting bracket (the vertically extending member is supported by 20 or 24 which is supported by mounting bracket 26 or 28; Fig. 1).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635